Hill, J.
The general rule is that a court of equity will not enjoin a criminal or threatened criminal prosecution. Prosecutions for violations of municipal ordinances, which are punishable by fine or imprisonment, are quasi criminal in their nature and come within the general rule. Steinberg v. Savannah, 149 Ga. 69 (99 S. E. 36); and cases cited; Campbell v. Jefferson, 149 Ga. 70 (99 S. E. 124); Volunteers of America v. Atlanta, 152 Ga. 461 (110 S. E. 282); Jones v. Carlton, 146 Ga. 1 (90 S. E. 278). The present ease, which seeks to enjoin the enforcement of a penal municipal ordinance, falls within the general rule. Eor cases which come under the exception to the general rule, see Baldwin v. Atlanta, 147 Ga. 28 (92 S. E. 630), and eases cited.

Judgment affirmed.


All the Justices eoneur.

Russell, C. J., and Atkinson and Gilbert, JJ., concur in the result.